DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 1, sub-species c, claims 1, 8, 17-20 in the reply filed on 7/11/2022 is acknowledged.  The traversal is on the ground(s) that claim 1 and its dependent claims 2-7 and 9-20 are all generic.  This is found persuasive in part because the election restriction mailed out on 5/10/2022 did indicate that claim 1 is generic and the different species do require different features.  Thus, requiring different search queries.  This places a serious search burden if a restriction were not required.
Claims 2-7, 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention , there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/11/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al U.S 2015/0250498.
Claim 1:  Kikuchi et al disclose a system for performing a surgical procedure within a cavity of a living body as best seen in figures 5, 11, the system comprising: a cannula 12 having a proximal portion, a distal portion 2,3 sized and configured to be inserted into the cavity, and multiple ports (fig. 11)  located at a distal end of the distal portion; at least a first carriage unit (area 5 as a fitting portion, see paragraph 29, fig. 5) slidably mounted within the proximal portion of the cannula for translation in axial directions of the cannula; at least a first tool B, FIG. 11 having a shaft 13 coupled to the first carriage unit and protruding through at least a first port of the multiple ports (Fig. 11)  of the distal portion of the cannula, the first tool comprising a working element mounted on a portion of the shaft that protrudes from the cannula, the working element being configured to perform tasks within the cavity (via actuation of the jaws of the forceps, fig. 11); a translation mechanism (a translation unit 9b,9c,9d,9e, fig. 10, Kikuchi does teach that the trocars can be passively moved via rollable members 4a or a movement facilitating the device 7 that actively moves the forceps) for translating the first carriage unit and the first tool thereof in the axial directions of the cannula; and a rotation mechanism (a rotation unit 11b, 11c, fig. 10) for rotating the first tool about an axis of the shaft of the first tool and relative to the first carriage unit.
Claims 17, 19, 20:  Kikuchi et al disclose further comprising a control system (it is noted that the handle of forceps, fig. 11) operable to individually and independently control the translation mechanism and the rotation mechanism of the first carriage unit (the handle of forceps from the handle to the working element with a tip of the working element of the first tool relative to the shaft of the tool that is via opening/closing the forceps, fig. 11); wherein the working element of the first tool B is chosen from the group consisting of a nerve retractor, a surgical manipulator, a camera, a suction tip of an irrigation system, and a drill. wherein the surgical procedure is a microdiscectomy and the cavity has a volume of three cubic centimeters or less (It is noted that the trocar 14 is capable of use for the specific procedure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al.  Kikuchi et al.   disclose the claimed invention but is silent regarding comprising a camera system and an irrigation system.  However, it is will known to have the device that includes a camera system and an irrigation system in order to view or treating organs, cavities, tissues in minimally invasive surgery so that the Kikuchi would too have this advantage.  (It is an evidence in the same field of invention U.S 2015/0366572, Figures 4a,4b teach a camera system and an irrigation system (see paragraphs 2, 62).


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771